
	

114 HR 4331 IH: Small Business Easy Contract Compliance Enhancement and List Act of 2016
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4331
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Mr. Hardy (for himself and Ms. Adams) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Small Business Act to ensure small business concerns receive assistance with
			 post-award compliance with the requirements of a contract or subcontract,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Easy Contract Compliance Enhancement and List Act of 2016 or the Small Business ECCEL Act. 2.Post-award compliance assistance from the Office of Small and Disadvantaged Business Utilization Section 15(k) of the Small Business Act (15 U.S.C. 644(k)(8)) is amended—
 (1)by redesignating paragraphs (15), (16), and (17) as paragraphs (16), (17), and (18), respectively; and
 (2)by inserting after paragraph (14) the following new paragraph:  (15)shall provide assistance to a small business concern awarded a contract or subcontract under this Act or under title 10 or title 41, United States Code, with finding resources for education and training on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of such a contract or subcontract.
					.
 3.Post-award compliance assistance under the Mentor-Protege Program of the Department of DefenseSection 831(e)(1) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended—
 (1)in subparagraph (B), by striking and and the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by inserting at the end the following new subparagraph:  (D)the assistance the mentor firm will provide to the protege firm in understanding contract regulations of the Federal Government and the Department of Defense (including the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement) after award of a subcontract under this section, if applicable..
 4.Post-award compliance resources for small business concernsSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection:
			
 (t)Post-Award compliance resourcesThe Administrator shall provide to small business development centers (as defined in section 21) and entities participating in the Procurement Technical Assistance Cooperative Agreement Program under chapter 142 of title 10, United States Code, and shall make available on the website of the Administration, a list of resources for small business concerns seeking education and assistance on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of a contract or subcontract.
				.
 5.Post-award compliance assistance from procurement center representativesSection 15(l)(2) of the Small Business Act (15 U.S.C. 644(l)(2)) is amended— (1)by redesignating subparagraph (I) as subparagraph (J);
 (2)in subparagraph (H), by striking and at the end; and (3)by inserting after subparagraph (H) the following new subparagraph:
				
 (I)assist small business concerns with finding resources for education and training on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of a contract or subcontract; and.
			6.Post-award compliance assistance under the mentor-protege program of the Small Business
 AdministrationSection 45(b)(3) of the Small Business Act (15 U.S.C. 657r(b)(3)) is amended by adding at the end the following new subparagraph:
			
 (K)The extent to which assistance with compliance with the requirements of contracting with the Federal Government after award of a contract or subcontract under this section..
		
